United States Securities and Exchange Commission Washington,D.C. 20579 Form8-K Current Report Pursuant to Section13 or 15( d ) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) – December 7, 2016 Littelfuse,Inc. (Exact name of registrant as specified in its charter) Delaware 0-20388 36-3795742 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8755 W. Higgins Road, Suite 500, Chicago, IL 60631 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (773) 628-1000 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. As previously disclosed, Littelfuse, Inc. (the “Company”) will provide an update to its long-term strategy at its 2016 Analyst Day in New York, New York on Friday, December 9, 2016. The presentation will begin at 9:00 a.m. ET. A webcast of the presentation will be broadcast live and can be accessed through the Company’s website: www.littelfuse.com . The webcast will be available for replay on the Company’s website until March 31, 2017. The information contained in this Item 7.01 shall not be deemed “filed” with the Securities and Exchange Commission nor incorporated by reference into any filing by the Company under the Securities Act or the Securities Exchange Act of 1934, as amended. -2- Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Littelfuse, Inc . Date: December 7, 2016 By: /s/ Meenal A. Sethna Meenal A. Sethna Executive Vice President and
